Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Applicants’ preliminary amendment, filed 8/01/2006, canceling Claims 1-17 and adding new claims 18-35, is acknowledged.
Claims 18-35 are pending. 
Claims 20-25 are presently under consideration

Information Disclosure Statement
Applicants’ Information Disclosure Statements, filed 10/07/2005 and 3/31/2006, are acknowledged and have been considered.

Claim Interpretation
Claim 1 recites “A method of inhibiting histone acetyltransferases (HATs) in a HAT malfunction related pathology, comprising administering to a subject who has a medical condition associated with the HAT malfunction related pathology an effective amount of a composition comprising one or more bisamidoximes, wherein the one or more bisamidoximes are selected from the group of compounds consisting of JJMB 5, JJMB6, and JJMB9”, the chemical structures of the 3 compounds also presented in the claim.  The claim is interpreted as requiring the administration to a subject who has a medical condition associated with HAT malfunction pathology an amount of one or more of the claimed bisamidoxime compounds that is effective in inhibiting any HATs in the subject.  The claim does not require an effective therapeutic treatment of said medical condition of the subject.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is drawn to the method of claim 1, wherein the HAP malfunction related pathology is diabetes.  The term “diabetes” is ambiguous.  It is not a complete term. There are two distinct diseases that share the first word of their name:  diabetes mellitus and diabetes insipidus.  These diseases are not related.  Diabetes mellitus is a condition where the pancreas doesn’t produce enough insulin to control blood glucose levels or the tissues of the body become insensitive to insulin.  Diabetes insipidus does not involve the pancreas or blood glucose levels.  Diabetes insipidus involves the inability of the kidneys to conserve water.  Therefore, the claim is properly rejected as being indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-11 and 13-16 of U.S. Patent No. 10,758,501 in view of Di Cerbo et al. ("Cancers with wrong HATs:  the impact of acetylation",  Briefings in Functional Genomics, Vol. 12 No. 3, page 231-243, May 2013. 
Instant claim 1 recites “A method of inhibiting histone acetyltransferases (HATs) in a HAT malfunction related pathology, comprising administering to a subject who has a medical condition associated with the HAT malfunction related pathology an effective amount of a composition comprising one or more bisamidoximes, wherein the one or more bisamidoximes are selected from the group of compounds consisting of JJMB 5, JJMB6, and JJMB9”; the chemical structures of the 3 compounds also presented in the claim.
Patent claim 1 recites “A method of treating colon cancer, breast cancer, or lung cancer in a subject comprising administering to a subject who would benefit from such treatment a therapeutically effective amount of a pharmaceutical composition comprising one or more bisamidoximes, wherein the one or more bisamidoximes are  selected from the group of compounds consisting of JJMB 5, JJMB6. JJMB 7, and JJMB9”; chemical structures of the 3 compounds also presented in the claim.
Although patent claim 1 does not recite administration of the claimed bisamidoximes to a subject who has a medical condition associated with a HAT malfunction, the claim does recite administration of the claimed compound to a subject having colon, breast or lung cancer.  Di Cerbo et al. HAT mutations (i.e., malfunction) in various types of cancer, including colorectal, lung and breast cancers (e.g., Table 1 at page 235).  Furthermore, administration of one or more of JJMB5, JJMB7, or JJMB9, as claimed in the patent would naturally inhibit the same HATs as instantly claimed, since both sets of claims recite the administration of the same compounds.  Thus, claims 1 and 2 are properly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-11 and 13-16 of U.S. Patent No. 10,758,501 in view of Di Cerbo et al.

Conclusion
Claims 1, 2 and 4 are rejected.
Claims 3 and 5-7 are objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070. The examiner can normally be reached M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG POLANSKY/Examiner, Art Unit 1629     

/SAVITHA M RAO/Primary Examiner, Art Unit 1629